                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

IREDELL SANDERS,                       )
                                       )
                   Plaintiff,          )
             v.                        )     Cause No. 3:19-CV-145 RLM-MGG
                                       )
EDDY BEAN and ETHEL BEAN,              )
                                       )
                   Defendants.         )

                                OPINION AND ORDER

      Iredell Sanders filed a complaint against Eddy and Ethel Bean. Mr.

Sanders has also filed a concurrent motion to proceed in forma pauperis against

both entities. Mr. Sanders qualifies for a filing fee waiver, but his complaint fails

to state a claim upon which relief can be granted, so the court denies his motion

to proceed in forma pauperis and dismisses his case.

      This court “may screen the complaint prior to service on the defendants,

and must dismiss the complaint if it fails to state a claim.” Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999). The court must dismiss an in forma pauperis

complaint if it fails to state a claim under 28 U.S.C. § 1915(e)(2)(B). Both 28

U.S.C. § 1915(e)(2)(B) and Federal Rule of Civil Procedure 12(b)(6) have the same

standard. Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013).

To state a claim, a complaint need only contain a short and plain statement

showing that the plaintiff is entitled to relief. See EEOC v. Concentra Health

Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007). The court must accept as true

all well-pleaded factual allegations in the complaint and draw all reasonable

inferences in favor of Mr. Sanders. See Hecker v. Deere & Co., 556 F.3d 575, 580
(7th Cir. 2009). A complaint must “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014).

“Specific facts are not necessary; the statement need only give the defendant fair

notice of what . . . the claim is and the grounds upon which it rests.” Erickson

v. Pardus, 551 U.S. 89, 93 (2007). The court will interpret Mr. Sanders’ complaint

liberally because he’s litigating without counsel. See Ray v. Clements, 700 F.3d

993, 1002 (7th Cir. 2012).

        Mr. Sanders claims that Eddy and Ethel Bean committed perjury and

broke a verbal contract during a child guardianship hearing. Mr. Sanders asks

that this court invalidate any judicial actions stemming from the guardianship

hearing, monetary compensation, a public apology from Eddy and Ethel Bean,

or, in the alternative, ninety days in jail for the defendants.

        The court doesn’t have the judicial power to hear this case. While the

ability to bring a case under 42 U.S.C. § 1983 is broad there are caveats. One of

these    caveats   are   domestic-relations   lawsuits.   The     “domestic-relations

exception” discourages federal courts from hearing cases – including both

diversity and federal-question lawsuits – that would traditionally fall within the

ambit of domestic-relations or family courts. Jones v. Brennan, 465 F.3d 304,

306 (7th Cir. 2006); Marshall v. Marshall, 547 U.S. 293, 305-306 (2006);




                                         2
Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992); Friedlander v. Friedlander,

149 F.3d 739, 740 (7th Cir. 1998).

      The exception itself covers a “narrow range of domestic relations issues

involving the granting of divorce, decrees of alimony,” and child custody orders.

Ankenbrandt, 504 U.S. at 701–702. It is “materially identical” to the probate

exception. Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 859 (7th Cir.

2007); Jones, 465 F.3d at 306–307 (probate exception); Allen, 48 F.3d at 262 n.3

(7th Cir. 1995) (domestic relations exception). Both are construed narrowly, with

a focus on the need to prevent federal courts from “disturb[ing] or affect[ing] the

possession of property in the custody of a state court.” Marshall v. Marshall, 547

U.S. at 311 (quoting Markham v. Allen, 326 U.S. 490, 494 (1946)). Mr. Sanders’

claims against Eddy and Ethel aren’t claims over which the district court has

jurisdiction. Dawaji v. Askar, 618 Fed. Appx. 858, 860 (7th Cir. 2015) (no

jurisdiction over child custody dispute); Friedlander v. Friedlander, 149 F.3d

739, 740 (7th Cir.1998) (same). Mr. Sanders’ 42 U.S.C. § 1983 claim must

therefore be dismissed.

       Accordingly, Mr. Sanders’s motion for leave to proceed in forma pauperis

[Doc. No. 2] is DENIED and his complaint [Doc. No. 1] is DISMISSED. The Clerk

is directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED:      May 1, 2019

                                        /s/ Robert L. Miller, Jr.
                                      Judge, United States District Court




                                        3
